Slip Op. 03-75

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SKF USA INC., SKF GmbH, SKF FRANCE      :
S.A., SARMA, SKF INDUSTRIE S.p.A. and   :
SKF SVERIGE AB,                         :
                                        :
          Plaintiffs,                   :
                                        :
          and                           :
                                        :
INA WÄLZLAGER SCHAEFFLER oHG and        :
INA USA CORPORATION,                    :   Court No. 00-09-00448
                                        :
          Plaintiff-Intervenors,        :
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
          and                           :
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
          Defendant-Intervenor.         :
________________________________________:


                             JUDGMENT

     This Court, having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), SKF USA Inc. v. United States, 2002 Ct.
Intl. Trade LEXIS 127, Slip Op. 02-129 (Oct. 25, 2002), comments of
SKF USA Inc., SKF GmbH, SKF France S.A., Sarma, SKF Industrie
S.p.A. and SKF Sverige AB, comments and reply comments of INA
Wälzlager Schaeffler oHG and INA USA Corporation, rebuttal comments
of Timken U.S. Corporation1 and Commerce’s response, holds that

     1
          On February 28, 2003, Stewart and Stewart notified the
Court that The Torrington Company was acquired by The Timken
Company, and is now known as Timken U.S. Corporation.
Court No. 00-09-00448                                      Page 2


Commerce duly complied with the Court’s remand order, and it is
hereby

     ORDERED that the Remand Results filed by Commerce January 23,
2003, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                               __________________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE

Dated:    June 30, 2003
          New York, New York